Citation Nr: 1705110	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO. 09-27 197	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected protein C deficiency with DVT (claimed as blood disorder) and to a rating in excess of 20 percent from January 27, 2016.

2.  Entitlement to an increased rating for degenerative disc disease, L2-3 (claimed as lower back) from January 5, 2013.

3.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 2001.

This appeal to the Board of Veterans' Appeals (Board) arises from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal was remanded by the Board for further evidentiary development in October 2012 and November 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a compensable rating for a Protein C blood deficiency and degenerative arthritis of the back, as well as entitlement to TDIU.  For the following reasons, the Board finds that a remand is warranted, so that the Veteran may undergo contemporaneous medical examinations for the claimed disabilities.

In June 2016, the Veteran stated that all of his conditions had worsened since his January 2016 examinations.  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  Due to the Veteran's competent claims that his conditions have worsened, new examinations are in order before the Board adjudicates the claims.

Moreover, in the June 2016 statement, the Veteran explained that his medical conditions caused significant interference with his ability to maintain employment.  The Board notes that whenever a veteran files a claim for an increased rating and submits evidence of unemployability due to service-connected disability, he has implicitly made a request for TDIU.  TDIU is not a separate claim that must be raised with specificity; rather, it is a component of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009). Consequently, a TDIU request is considered to have been raised by the record.  The Board finds that further development is necessary to properly adjudicate this issue. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination with an appropriate VA examiner.  The purpose of the examination is to determine the nature of the Veteran's blood disorder and, in particular, the effect of the Veteran's medications on the Veteran. 

The examiner is particularly asked to discuss:

a. The Veteran's contentions that he suffers from persistent edema;

b. An overview of the Veteran's disorder and the medications and the ways in which the Veteran seeks relief from his edema;

c. Whether or not the Veteran also suffers from stasis pigmentation or eczema, and whether it is accompanied by persistent ulceration;

d. Assess and document the Veteran's varicose veins.

2. Schedule the Veteran for an examination with an appropriate VA examiner to determine the nature and severity of the Veteran's lumbosacral sprain.

The examiner is particularly asked to discuss the following:

a. Whether or not the Veteran suffers from unfavorable ankylosis of the entire spine or the entire thoracolumbar spine;

b. Whether or not the Veteran suffers from unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less.

c. Test the Veteran's range of motion in active motion, passive motion, weight-bearing, and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain what that is so.

3. The AOJ should ensure that all VCAA Notice and assistance obligations are satisfied concerning the claim for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


